      Case 2:19-cr-00118-MHT-SMD Document 157 Filed 09/03/20 Page 1 of 3




       IN THE DISTRICT COURT OF THE UNITED STATES
           FOR THE MIDDLE DISTRICT OF ALABAMA
                   NORTHERN DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
vs.                                           )      2:19-CR-118-MHT
                                              )
                                              )
CLARENCE WRIGHT LANE, JR.                     )


MOTION FOR TEMPORARY RELEASE TO ATTEND FUNERAL

       Comes now CLARENCE LANE WRIGHT, JR., by and through the undersigned
counsel, and moves this court to order the United States Marshals to allow the
defendant to attend a funeral for his recently deceased great-grandmother.          As
grounds, counsel avers the following:


   1. The Defendant’s great-grandmother, Mattie B. Edwards, lost her life earlier this
       week.
   2. The funeral is scheduled to take place on Monday, September 7, 2020 at 11:00
       A.M. at 3152 County Road 377 in Elba, AL.
   3. The undersigned has spoken with the United States Marshals Service and has
       been informed that they sometimes make arrangements, under controlled
       circumstances, for inmates to attend funerals of relatives. The marshal service
       requires that overtime fees for three (3) deputy marshals be prepaid by the
       family.
   4. The Defendant’s family is not able to pay the anticipated cost of the Marshal’s
       escort. Ms. Vicky Lane, the Defendant’s mother, is available to take custody of
       the Defendant, accompany him to the funeral, and return him to the Marshal’s
       custody when the funeral is over. In this connection, the undersigned notes that
     Case 2:19-cr-00118-MHT-SMD Document 157 Filed 09/03/20 Page 2 of 3




      the Defendant entered Federal custody when he voluntarily turned himself in.
   5. Due to the extremely limited number of business hours left before the funeral,
      this motion is being filed without knowledge of the position of the United States.
   For the foregoing reasons, the undersigned respectfully requests this Court issue an
order allowing Vicky Lane to take custody of the Defendant at 8:00 A.M. on Monday,
September 7, 2020, escort him to his great-grandmother’s funeral in Elba, Alabama,
and return him to the Marshal’s custody in Montgomery no later than 5:00 P.M. on the
same day.



                                        _/s/ William R. Blanchard_____________________
                                        WILLIAM R. BLANCHARD
                                        Attorney for Defendant Clarence Wright Lane, Jr.
                                        BLANCHARD LAW OFFICES
                                        505 South Perry Street
                                        Post Office Box 746
                                        Montgomery, Alabama 36101-0746
                                        (334) 269-9691
      Case 2:19-cr-00118-MHT-SMD Document 157 Filed 09/03/20 Page 3 of 3




                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
vs.                                         )       2:19cr-118-MHT
                                            )
CLARENCE WRIGHT LANE, JR.,                  )



                               CERTIFICATE OF SERVICE

       I hereby certify that on September 3rd, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing to the

following: AUSA Eric Counts, and I hereby certify that I have mailed by United States Postal

Service the document to the following non-CM/ECF participants: n/a.

                                            Respectfully submitted,



                                            /s/ William R. Blanchard
                                            William R. Blanchard (BLA029)
                                            BLANCHARD LAW OFFICES
                                            505 South Perry Street
                                            Post Office Box 746
                                            Montgomery, Alabama 36101-0746
                                            Office: (334) 269-9691
